DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 7/29/2022.

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 10, and  13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tekolste et al. (WO2015184413).
Regarding claim 1, Tekolste teaches a device (fig.6, para 112, line 4, virtual or augmented reality device) comprising: a diffractive optical element (DOE) having one or more layers (fig.6, 110, EPE & 112, OPE) on a substrate (fig. 6, 114), each layer including an orthogonal pupil expansion (OPE) diffractive element (fig.6, 112) and an exit pupil expansion (EPE) diffractive element (fig.6, 110), 
wherein the OPE diffractive element comprises a first non-uniform grating (fig.6, 112, OPE, para 8,  lines 6-8, EPE gratings,  OPE gratings, etc. may include linear diffractive structures, circular diffractive structures, radially symmetric diffractive structures, or any combinations thereof, para 11, lines 13-15,  The OPE and EPE diffractive elements may be of the surface-relief type grating structures, the volumetric-phase type grating structures, or a combination thereof,  fig. 1A-1C) configured to deflect part of input light beams (fig.6, 604) propagating in the substrate into the EPE diffractive element in the substrate (fig. 6,114), 
and wherein the EPE diffractive element comprises a second non-uniform grating (fig.6, 110, EPE para 8,  lines 6-8, EPE gratings,  OPE gratings, etc. may include linear diffractive structures, circular diffractive structures, radially symmetric diffractive structures, or any combinations thereof, para 11, lines 13-15,  The OPE and EPE diffractive elements may be of the surface-relief type grating structures, the volumetric-phase type grating structures, or a combination thereof,  fig. 1A-1C) configured to deflect part of the deflected light beams from the OPE diffractive element out of the substrate (fig.6, 108, para 113, lines 6-7, every time when the light beams hit the slanted OPE diffractive elements, a portion of the light beams is thus deflected by the OPE]), and 

wherein the first non-uniform grating (fig.6, OPE,112, and see annotated image below)  has a first characteristic that varies along a first direction (see annotated image fig.6 below the round-dot line, first direction), and 
the first non-uniform grating has increasing diffraction efficiencies along the first direction (para 22, lines 7-8, “wherein the first diffractive elements have a predetermined diffraction efficiency,” this is a first characteristic, see annotated fig. 6 below, that varies along a first direction, see annotated image fig.6 below the round-dot line, first direction, the first diffractive element, 112,  embedded within a planar waveguide 116, so the rest of the light ,--which means the varies along a first direction, continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies, see para 9, lines 7-9,; para 113, lines 4-12; -- Which means the first non-uniform grating has increasing diffraction efficiencies by total internal reflection along the first direction).
(Further, this portion of claim is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Tekolste is same to that recited in the claim 1, then it is expecting the diffractive functions provided by Tekolste has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).


    PNG
    media_image1.png
    1058
    1906
    media_image1.png
    Greyscale


Regarding claim 2, Tekolste discloses the invention as described in Claim 1 and further teaches wherein the second non-uniform grating (fig.6, 110 EPE) has a second characteristic (para 8, lines 6-8, “the EPE diffractive elements may include both the linear grating structures and the circular or radially symmetric structures to both deflect and focus light beams”)
 that varies along a second direction to different from the first direction(para 22, lines 9-11, “a second portion of the input light beams may be propagated through the second diffractive elements having a second orientation to produce stereoscopic images to an observer”, second characteristic, see annotated image, fig.6 above, second direction,  that varies along the second direction orthogonal to the first direction),
 and the second non-uniform grating (fig.6, 110, EPE)  has increasing diffraction efficiencies along the second direction (fig.6, para 9, lines 8-9,  the diffractive element, EPE, embedded within a planar waveguide 116, so the rest of the light continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies; -- Which means the second non-uniform grating has increasing diffraction efficiencies by total internal reflection along the second )


Regarding claim 3, Tekolste discloses the invention as described in Claim 2 and further teaches  the device of claim 2, wherein an angle between the first direction (see annotated figure 6 above, first direction) and the second direction (see annotated figure 6 above, second direction) is between 45 degrees and 90 degrees (see annotated figure 6 above, approximately 90 degrees).
Regarding claim 4, Tekolste teaches the device of claim 2 and further teaches wherein the first non-uniform grating (fig.6, 112) has a third characteristic (Fig.6, embedded within a planar waveguide 116, so can adjust light direction)  that varies along a third direction different from the first direction (see annotated figure 6 above, varies along a third direction different  from the first direction), and wherein an angle between the first direction and the third direction is larger than 0 degree and less than 180 degrees (see annotated figure 6 above, approximately 90 degrees).

Regarding claim 5, Tekolste teaches the device of claim 2 and further teaches wherein the second non-uniform grating has a fourth characteristic (Fig. 6, embedded within a planar waveguide 118, so can adjust light direction)  that varies along a fourth direction (see annotated figure 6 above, varies along a fourth direction ) different from the second direction (see annotated image, fig.6 above), and wherein an angle between the second direction and the fourth direction is larger than 0 degree and less than 180 degrees(see annotated image, fig.6, above, approximately, 90 degrees).

Regarding claim 6, Tekolste teaches the device of claim 1 and further teaches an in-coupling element (ICO) (Fig.6, 606) integrated in the substrate (para 46, line 2, in a single wafer substrate) and configured to receive the input light beams from outside (fig.6, 602, the input light beams from outside) of the substrate and transmit the input light beams to the DOE in the substrate (Fig.6, 114). 
Regarding claim 8, Tekolste teaches the device of claim 1 and further teaches wherein at least one of the first non-uniform grating or the second non-uniform grating comprises a binary grating with non-uniform depths (para 115, line 4, binary grating is basic phase type grating)

Regarding claim 10, Tekolste teaches the device of claim 1 and further teaches wherein at least one of the first non-uniform grating or the second non-uniform grating comprises at least one of a linear diffractive structure, a circular diffractive structure, or a radially symmetric diffractive structure ( para 8, lines 5-10, grating comprises at least one of a linear diffractive structure).
Regarding claim 13, Tekolste teaches the device of claim 1 and further teaches wherein the OPE diffractive element and the EPE diffractive element are arranged as co-planar or side-by-side on each layer of the one or more layers (Fig.6, para 11, line 8, multiple such layers may be stacked on top of each other).

Regarding claim 14, Tekolste discloses the invention as described in Claim 1 wherein the DOE comprises at least one dithering feature (para 20, lines 4-6, the diffractive elements on the second substrate are dynamically switchable between an on-state and an off-state by using electrical voltages or currents ; para 84, lines 1-2, grating diffraction efficiency uniformity is  in volumetric-phase recording methods – which means can be temporally dithering feature. Temporal dithering is an intentionally applied blurring method used by some graphics cards to increase the amount of color and shading that can be done on a system.) along at least one of the first non-uniform grating (Fig.6, 112)  or the second non-uniform grating (Fig.6, 110).

Regarding claim 15, Tekolste teaches the device of claim 1 and further teaches wherein the DOE is configured to deflect the input light beams out across an area of the DOE with a substantially uniform diffraction efficiency (para 136, lines 2-4, the OPE diffractive elements in a substantially similar manner to continue to deflect a portion of the propagated light beams across the multiplexed element).

Regarding claim 16, Tekolste teaches a device (fig.6, para 112, line 4, virtual or augmented reality device) comprising: a substrate (Fig.6, 114); and a non-uniform grating (fig.6, 112, OPE, para 8,  lines 6-8, EPE gratings,  OPE gratings, etc. may include linear diffractive structures, circular diffractive structures, radially symmetric diffractive structures, or any combinations thereof, para 11, lines 13-15,  The OPE and EPE diffractive elements may be of the surface-relief type grating structures, the volumetric-phase type grating structures, or a combination thereof,  fig. 1A-1C) formed in the substrate (114), 
the non-uniform grating having a first characteristic  that varies along a first direction (para 22, lines 7-8,  “wherein the first diffractive elements have a predetermined diffraction efficiency,” this is a first characteristic, see annotated image fig.6 above, that varies along a first direction), 
wherein the non-uniform grating has increasing diffraction efficiencies along the first direction (Fig. 6, the first diffractive element, 112,  embedded within a planar waveguide 116, so the rest of the light continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies, see para 9, lines 7-9,; para 113, lines 4-12; -- Which means the first non-uniform grating has increasing diffraction efficiencies by total internal reflection along the first direction).
Regarding claim 17, Tekolste teaches the device of claim 16 and further teaches wherein the non-uniform grating (Fig.6, 112, OPE) a second direction to the first direction (para 22, lines 9-11,  “a second portion of the input light beams may be propagated through the second diffractive elements having a second orientation to produce stereoscopic images to an observer”, second characteristic, see annotated figure 6 above that varies along a second direction orthogonal to the first direction), and wherein an angle between the first direction (see annotated figure 6 above, first direction) and the second direction (see annotated figure 6 above, second direction) is larger than 0 degree and less than 180 degrees (see annotated figure 6 above, approximately 90 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste et al. (WO2015184413) in view of Vallius et al. (US2017/0031171).           
Regarding claim 7, Tekolste discloses the invention as described in Claim 2 but is silent to
the first non-uniform grating has first linearly varying depths along the first direction, and the second non-uniform grating has second linearly varying depths along the second direction.

However, Vallius teaches a device wherein the first non-uniform grating (Fig.9, DOE 1) has first linearly varying depths along the first direction(Fig.9, A…A,), and the second non-uniform grating (Vallius, Fig.9, DOE 2) has second linearly varying depths along the second direction. (Fig.9, A...A, the second non-uniform grating with linearly varying depths along the second direction due to  different depths modulation direction)

 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with the first non-uniform grating and the second non-uniform grating as taught by Vallius for the purpose of increasing display uniformity in the optical display (Abstract).

Regarding claim 9, Tekolste discloses the invention as described in Claim 1 but is silent to
wherein at least one of the first non-uniform grating or the second non-uniform grating comprises a blazed grating with non-uniform depths.

However, Vallius teaches a device wherein at least one of a first non-uniform grating or a second non-uniform grating (DOEs, para 30, lines 2, more DOEs) comprises a blazed grating with non-uniform depths (para 30, lines 15-16, grating profiles can also be implemented using blazed gratings).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with at least one the first non-uniform grating or the second non-uniform grating as taught by Vallius because slanting the grating (aka blazed) can reduce banding to increase optical uniformity while enabling manufacturing tolerances for the DOEs to be less strict (para 32, line 3).

Regarding claim 18, Tekolste discloses the invention as described in Claim 16 but is silent to
wherein the non-uniform grating has linearly varying depths along the first direction.

However, Vallius teaches a device wherein a non-uniform grating has linearly varying depths along the first direction (Fig.9, 905).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with the first non-uniform grating as taught by Vallius for the purpose of 
increasing display uniformity in the optical display (Abstract).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste et al. (WO2015184413) in view of Dong et al. ("Design of diffractive phase elements that generate monochromatic or color point and ring patterns," J. Opt. Soc. Am. A, Vol. 15 (1998)).

Regarding claim 11, Tekolste discloses the invention as described in Claim 1 but is silent to
wherein at least one of the first non-uniform grating or the second non-uniform grating has a lateral resolution of no more than 5000 nm.

However, Dong teaches a device wherein at least one of a first non-uniform grating (diffractive phase elements, DPE) or a second non-uniform grating has a lateral resolution of no more than 5000 nm (Page 482, focal length l =40 mm, follow Rayleigh’s criterion, a lateral resolution ~351.8nm).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with at least one of the first non-uniform grating or the second non-uniform grating as taught by Dong for the purpose of the designed DPEs can generate the desired, such as a visible wavelength range of point/ring patterns with a large signal-to-noise ratio, high average diffraction efficiency, and low color cross-talk (title, abstract).

Regarding claim 12, 
 Tekolste-Dong combination teaches a device wherein at least one of a first non-uniform grating or a second non-uniform grating (DPE) has an area with a dimension of at least 1 mm (Fig. 5(a), diameter 2R1m= 8mm, as in Dong).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tekolste et al. (WO2015184413) in view of Wang et al. (US2008/0298744).

Regarding claim 19, Tekolste discloses the invention as described in Claim 16 but is silent to
wherein the first characteristic comprises a series of grooves along the first direction, and wherein varying densities of ions implanted in the substrate are between adjacent grooves along the first direction.

However, Wang teaches a device wherein a first characteristic comprises a series of grooves along the first direction (Fig.2), and wherein varying densities of ions implanted in the substrate (Fig.2, 50) are between adjacent grooves along the first direction. (Fig. 2, para 41, lines 35-36, ions varies periodically in the aforementioned one direction).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Tekolste with the first characteristic taught by Wang for the purpose to provide a photonic crystal structure capable of improving device characteristics and manufacture a complex three-dimensional structure, a nanophotonic crystal in particular, with precision and simplicity and at low costs. (para 15, line 7).
Regarding claim 20, 
Tekolste- Wang combination teaches a device wherein a first characteristic comprises a series of grooves along a first direction (Fig. 2, para 41, lines 35-36, ions varies periodically in the aforementioned one direction), and wherein varying densities of ions implanted in the substrate(Fig.2, 50)  are under the series of grooves along the first direction (Fig. 2, para 41, lines 35-36,  ions varies periodically in the aforementioned one direction; para 14, lines 1-2, in the conventional thin-film processing method to process the material under etching in the depth direction; abstract, the density of the ions varies periodically in the one direction as the result of the region being formed, as in Wang).
 	

Response to Amendment
Applicant's arguments/amendments filed on 7/29/2022 , have been fully considered  and Claim objection has been overcome by the applicant's amendments. 
Applicant’s arguments, see Remarks Page. 6-9 with respect to the 35 U.S.C. §§ 102 & 103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
The Office Action equates the "OPE diffractive element" in Tekolste to the "first non- uniform grating" in claim 1. However, the Office Action fails to show that the cited portions of Tekolste have disclosed "wherein the first non-uniform grating has a first characteristic that varies along a first direction, and the first non-uniform grating has increasing diffraction efficiencies along the first direction" as recited in amended claim 1. Instead, the cited portions of Tekolste provide that "[e]very time when the light beams hit the slanted OPE diffractive elements 112, a portion of the light beams is thus deflected by the OPE diffractive elements 112 toward the EPE diffractive elements 110[.]" That is, Tekolste discloses that the OPE diffractive elements 112 have a diffraction efficiency to diffract light beams along the array of OPE diffractive elements 112, and the Office Action fails to show that the OPE diffractive elements 112 have "increasing diffraction efficiencies along the first direction" as recited in amended claim 1.  Further, the Office Action asserts that in Tekolste, "the rest of the light continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies." See Office Action at p. 5. However, total internal reflection is a type of reflection, not diffraction, and thus cannot have a diffraction efficiency, let alone cause an increasing diffraction efficiency
In response to applicant's argument(s):
From 1: Regarding claim 1, Tekolste teaches wherein the first non-uniform grating (fig.6, OPE,112, and see annotated image above, fig.6)  has a first characteristic that varies along a first direction (see annotated image fig.6  above, the round-dot line, first direction), and the first non-uniform grating has increasing diffraction efficiencies along the first direction (para 22, lines 7-8, “wherein the first diffractive elements have a predetermined diffraction efficiency,” this is a first characteristic, that varies along a first direction, see annotated image fig.6 above, the round-dot line, first direction, the first diffractive element, 112,  embedded within a planar waveguide 116, so the rest of the light,--which means the varies along a first direction, continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies, see para 9, lines 7-9; para 113, lines 4-12; -- Which means the first non-uniform grating has increasing diffraction efficiencies by total internal reflection along the first direction). 
(Further,  this portion of claim is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Tekolste is same to that recited in the claim 1, then it is expecting the diffractive functions provided by Tekolste has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Further, the Office Action asserts that in Tekolste, "the rest of the light continues to move through the planar waveguide 116 via total internal reflection for increasing diffraction efficiencies." See Office Action at p. 5. However, total internal reflection is a type of reflection, not diffraction, and thus cannot have a diffraction efficiency, let alone cause an increasing diffraction efficiency. 

In response to applicant's argument(s):from 2: Total internal reflection is a type of reflection, not diffraction, and thus cannot have a diffraction efficiency, and not affect the claim 1.

Vallius, Dong, and Wang are not cited to cure, nor do they cure, the above deficiencies of Tekolste. For at least each of the foregoing reasons, Applicant respectfully requests that the rejection of claim 1 should be withdrawn. Independent claim 16 includes features corresponding to those of amended claim 1. The remaining are dependent claims. Therefore, Applicant respectfully requests that the rejections of claims 1-20 be withdrawn.

In response to applicant's argument(s):from 3:  Tekolste teaches limitation of independent claim 1 and 16, please see above. Tekolste- Vallius, Bi-Zhen Dong, and Wang combination teaches limitation of claims 1-20.
	Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872